Immediately disconnects
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Scott Goncher on February 17, 2022.
The application has been amended as follows in subsections I, II, III:
I ) The following three paragraphs (Formerly Appendix F) have been inserted in the Specification, after the Background of the Disclosure and before paragraph [003], in the specification filed January 28, 2021:

The middle of the 19th Century is associated with great names, such as, Carnot,
Rankine, Brayton (Joule) and Ericsson (Stirling) to pave the way for the Gas Turbine Engine
to be developed. The objective of simultaneously achieving high specific power and high
thermal efficiency was, however, not satisfied by the basic Brayton scheme. Several add-ons,
such as regeneration (recuperation), reheating and isothermal (rather than adiabatic)
compression/expansion were proposed. There were practical limitations too. Compression

Cycle Temperature Ratio (θ) was limited by available expensive high temperature materials
and cooling technology. The simple open cycle gas turbine operates between ambient
pressure boundaries and invariably results in large exhaust heat loss. The combined cycle
addressed this by coupling a bottoming Rankine cycle but added complexities and needed
water.
In the second half of 20th century, the gas turbine development was less concerned
with environmental degradation and primarily only economic factors led to large combined
cycle plants with high Gas Temperatures (1900 K), moderately high Pressure Ratios (20-30),
high fuel-wire efficiencies (≥ 60%) and Coal gasification strategies. The roadmap for next
fifty years must consider reduction in net gCO2/kWh, smaller units for distributed generation/consumption, use of low temperature renewable heat sources and affordability.
Availability and use of water is also going to be critical in future so also we cannot wish away
the vast cheap coal reserves.
There is no Gas Turbine Cycle configuration in the prior art [Horlock, Medina], which meets the following requirements in a practically feasible manner: Cycle Efficiency very close to
fundamental Carnot limit, to ensure best fuel economy and least CO2 efflux; Maximum
possible specific power to ensure smallest possible plant footprint and Capital Cost; No
bottoming steam Rankine cycle for simpler plant layout; No new technology development
(compressor and turbine) to be cost competitive; Component Commonality to reduce Part
Type Count to enhance affordability, Ability to work with locally available fuel (Coal or
Natural Gas) or renewable energy (Concentrated Solar Thermal) and No net water
consumption.

II) Appendix E (References) has been canceled and its content has been copied into the attached USPTO Form 892 – Notice of References Cited.
III) Appendices A-D in the document Appendix to the specification filed January 28, 2021 are to be inserted in the specification filed January 28, 2021, after paragraph [90] and before paragraph [0091].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/D.P.O./Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741